Citation Nr: 0328712	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
status-post right knee medial meniscectomy.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected 
status-post right knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1983 to December 
1983, and served in the Army National Guard, with periods of 
active duty for training, from June 1983 to June 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO). The February 2002 rating decision denied 
the veteran's claims of service connection for left knee and 
left hip disorders, to include as secondary to his service-
connected right knee disorder.

On the veteran's substantive appeal, VA Form 9, dated April 
2001, and in a written statement, dated September 2002, he 
requested a videoconference hearing before the BVA.  However, 
the record reflects that the veteran failed to report for the 
hearing.  There are no other outstanding hearing requests of 
record, and the request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).

The issue of entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected 
status-post medial meniscectomy of the right knee, will be 
addressed by the Board in the REMAND portion of this 
decision.

In addition, the veteran, in his September 2001 claim for 
service connection, appears to have also raised a claim for 
an increased disability evaluation for his service-connected 
status-post medial meniscectomy of the right knee.  However, 
the record does not reflect any further development of this 
issue, or final adjudication on this matter.  Therefore, this 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  Prior to service, the veteran underwent surgery for torn 
cartilage of the left knee.

3.  Following service, the veteran was diagnosed with 
degenerative joint disease of the left knee.

4.  The veteran's preexisting left knee disorder chronically 
worsened or increased in severity during his active duty for 
training.


CONCLUSION OF LAW

The veteran's left knee disorder was aggravated during his 
active service.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107(b), 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for a 
left knee disorder, to include as secondary to his service-
connected status-post medial meniscectomy of the right knee.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection for a left knee disorder, as well as 
provided a detailed explanation of why the requested benefit 
was not granted.  In addition, the rating decision, statement 
of the case, and supplemental statement of the case included 
the criteria for granting service connection for a left knee 
disorder, as well as other regulations pertaining to his 
claim.   The Board acknowledges that RO failed to notify the 
veteran of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claim, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  However, given the favorable determination by 
the Board, remand for notice of these provisions of the VCAA 
is unnecessary.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded a VA examination.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as arthritis, is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his or her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(b).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disability 
existed prior to service. 

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The pertinent medical evidence of record consists of the 
veteran's service medical records, private medical records, 
VA medical records, and VA examination reports.

A June 1983 Report of Medical History for purposes of 
enlistment shows that the veteran denied experiencing a 
"'trick' or locked knee", swollen or painful joints, 
arthritis, and broken bones.  Nonetheless, the veteran 
reported undergoing surgery for torn cartilage in his knees 
in January 1981.  An examining provider noted that there were 
no sequelae from the surgery.  The contemporaneous Report of 
Medical Examination indicated that a clinical evaluation of 
the veteran's lower extremities and musculoskeletal system 
was normal, but that there were scars on each knee.

An October 1983 Report of Medical Examination also indicates 
that the veteran had postoperative scars on each knee, but 
that clinical evaluation of the veteran's lower extremities 
and musculoskeletal system was normal.

A December 1985 hospital summary states that the veteran was 
admitted for arthroscopy of the right knee, for a possible 
meniscal tear.  A history of prior right knee surgery was 
noted.  However, the arthroscopy was cancelled due to sinus 
bradycardia.

A July 1987 Report of Medical Examination states that the 
veteran had scars on his knees, but that clinical examination 
of the veteran's lower extremities and musculoskeletal system 
was normal.

An April 1999 VA examination report indicates that the 
veteran reported a history of multiple arthroscopies of the 
right knee and an arthrotomy of the left knee.  

A March 2001 VA medical record states that the veteran had a 
history of degenerative joint disease of the knees.  A 
follow-up with orthopedics was recommended.

A September 2001 VA medical record shows that the veteran 
complained of bilateral knee pain and had been diagnosed with 
degenerative joint disease of the knees and neck.

The veteran was afforded a VA examination in January 2003.  
According to the report, the veteran's claims file was 
reviewed.  The veteran reported a history of an open medial 
meniscectomy of the left knee following a high school 
wrestling injury.  He complained of aching in the left knee 
upon weight bearing, but denied any specific left knee 
treatment.  The examiner noted that the veteran shifted his 
weight to his left lower extremity due to his right knee 
disability.  Examination showed that the veteran used a cane 
and wore orthosis with regard to his right knee.  The left 
knee was slightly swollen, without interarticular fluid.  
There was a well-healed, nontender medial parapatellar 
surgical scar, without keloid.  Range of motion of the left 
knee was from zero (0) degrees extension through 130 degrees 
flexion.  The knee was stable, but there was tenderness over 
the medial joint line area and aching on passive motion.  
There was no gross crepitation and the patella tracked 
normally.  The diagnosis was history of open medial 
meniscectomy of the left knee, with x-ray evidence of 
arthritic changes.  

In February 2003, the VA examiner noted that the veteran's 
medical record and claims file was reviewed again.  The 
examiner also noted that the veteran had a pre-service left 
knee disorder, which the veteran had reported an increase in 
symptomatology during his service.  The examiner opined that 
the increased symptomatology was an "exacerbation of a 
previous condition of the left knee."

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  In this case, the evidence establishes that the 
veteran clearly had a left knee disorder prior to his 
service.  While the Board acknowledges that the veteran's 
entrance examination report was negative for a notation 
indicating that the veteran had any residuals from his left 
knee surgery, his service medical records clearly indicate 
that the veteran had required surgery for his torn cartilage 
of the left knee and that the veteran had a scar from such 
surgery.  Therefore, the Board finds that the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
the veteran incurred a left knee disorder before entering 
service.  

Furthermore, the Board finds that the evidence establishes 
that the veteran's left knee disorder was aggravated during 
his active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (an award of service connection requires that a 
veteran incur or aggravate a disease or injury during 
service).  In this regard, the Board finds the February 2003 
conclusion of the VA examiner to be dispositive.  
Significantly, the Board notes that the VA examiner confirmed 
that the veteran's left knee disorder preexisted his service 
and clearly concluded that the symptomatology of his left 
knee disorder, currently diagnosed as degenerative joint 
disease of the left knee, increased in severity during the 
veteran's service.  In determining that the veteran's left 
knee disorder worsened during his service, the VA examiner 
relied on the veteran's history of left knee surgery prior to 
his service and the veteran's medical records, which 
confirmed a history of surgery for torn cartilage of the left 
knee prior to service.  Thus, the VA examiner's opinion has 
significant probative value, as he based his opinion on 
review of the entire evidentiary record, consideration of the 
veteran's assertions and history, and a detailed review of 
relevant medical records.   As such, the Board finds that the 
veteran is entitled to service connection for his left knee 
disorder, as it was aggravated during service.

Under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to 
material evidence.  Accordingly, the Board concludes that 
service connection is warranted for a left knee disorder.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for a left knee 
disorder, including degenerative joint disease, is granted.


REMAND

The veteran claims entitlement to service connection for a 
left hip disorder, to include as secondary to a service-
connected status-post medial meniscectomy of the right knee.  
A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

The Board observes that the veteran, in a February 2002 
statement, indicated that he receives treatment at the Erie, 
Pennsylvania VA Medical Center.   However, no VA treatment 
records for the veteran's right knee and left hip, for the 
periods prior to March 2001 and following September 2001, 
have been submitted and there is no evidence that the RO 
attempted to obtain these treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's left 
hip disorder, to include as secondary to a service-connected 
status-post medial meniscectomy of the right knee, should be 
associated with the veteran's claims file.

Furthermore, the Board notes that the veteran was afforded a 
VA examination in December 2001 in connection with his claim 
for an increased disability evaluation for his right knee 
disorder and for his claim for service connection of a left 
hip disorder.  A copy of the examination report is associated 
with the veteran's claims file.  However, it is unclear from 
the medical evidence of record whether the veteran's current 
complaints of a left hip pain has resulted in a diagnosable 
left hip disorder and whether his complaints are related to 
any injuries incurred during his service or to his service-
connected disabilities.  In this regard, the Board notes that 
it is unclear from the medical evidence of record whether the 
veteran's has a current, diagnosable left hip disorder and, 
if so, if his left hip disorder is related to the veteran's 
service-connected right and left knee disorders.  In 
particular, the Board notes that there is no indication that 
x-rays of the left hip were performed at the time of the 
December 2001 VA examination and no diagnosis was rendered.  
As such, the VA examination does not provide the information 
necessary for the Board to render an informed decision as to 
whether the veteran's complaints of a left hip disorder is 
causally related to the veteran's service-connected 
disabilities or is a nonservice-connected disability.  
Therefore, the Board finds that the veteran should be 
afforded a VA examination in order to determine the nature 
and etiology of the veteran's left hip disorder, if any, 
including whether a left hip disorder was incurred during his 
service or as a result of the veteran's service-connected 
knee disorders.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c) (VA has an affirmative duty to obtain an examination 
of the claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).  

Additionally, the Board notes that, while the veteran's 
appeal was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claim. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  While the 
Board acknowledges that the veteran was provided an 
explanation of the provisions of the VCAA and VA's and the 
veteran's responsibilities in obtaining evidence in December 
2001, the Board notes that the veteran was provided an 
explanation of the provisions of the VCAA with regard to a 
claim for an increased disability evaluation.  Likewise, the 
Board observes that the veteran received a copy of the prior 
version of 38 C.F.R. § 3.159, regarding VA's duty to assist, 
and not the version implementing the VCAA, in the August 2002 
statement of the case.  However, the Board points out that 
the provisions of the VCAA with regard to a claim for 
increased disability evaluations are distinct from those for 
a claim for service connection, as recent decisions by the 
U.S. Court of Appeals for Veterans Claims (Court) have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim of entitlement to service connection 
for a left hip disorder, to include as secondary to a status-
post medical meniscectomy of the right knee.  As such, the 
record is entirely negative for evidence of consideration of 
the provisions of the VCAA by the RO and the veteran's claim 
was certified to the Board without the veteran being given 
appropriate notice of his rights and responsibilities and 
VA's responsibilities under the VCAA with regard to his claim 
of entitlement to service connection for a left hip disorder, 
to include as secondary to a status-post medical meniscectomy 
of the right knee.  However, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA and to ensure that 
all duty to notify and duty to assist obligations of the VA 
are met.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to service 
connection for a left hip disorder, to 
include as secondary to a service-
connected status-post medial meniscectomy 
of the right knee.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his left hip 
disorder.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, particularly the 
veteran's complete clinical record from 
the VA Medical Center in Erie, 
Pennsylvania.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature, 
severity, and etiology of any current 
left hip disorder that the veteran may 
have.  The veteran's VA claims folder 
should be made available to the examiner 
for review. The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is then requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any current left hip disorder 
was causally or etiologically related to 
the veteran's period of active military 
service, including his service-connected 
right knee and left knee disorders, 
taking into consideration the veteran's 
medical, occupational, and recreational 
history prior to and since his active 
service.  In particular, the examiner 
should obtain x-rays of the left hip and 
opine as to whether any current left hip 
disorder, including arthritis or 
degenerative joint disease, is due to a 
trauma or a degenerative process.  If 
the degenerative joint disease or 
arthritis was due to trauma, the 
examiner should opine whether this 
disorder was due to the veteran's 
service-connected right and left knee 
disorders or whether the disorder was 
due to any post-service occupational or 
recreational activities, injuries 
reported by the veteran, or injuries 
noted in the medical evidence.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2002), 
the claims file must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



